[Cite as State ex rel. Ames v. Portage Cty. Bd. of Revision, 2022-Ohio-3003.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 PORTAGE COUNTY

STATE OF OHIO ex rel.                                    CASE NO. 2022-P-0015
BRIAN M. AMES,

                 Relator-Appellant,                      Civil Appeal from the
                                                         Court of Common Pleas
        -v-

PORTAGE COUNTY                                           Trial Court No. 2021 CV 00411
BOARD OF REVISION,

                 Respondent-Appellee.


                                               OPINION

                                       Decided: August 29, 2022
                                         Judgment: Affirmed


Brian M. Ames, pro se, 2632 Ranfield Road, Mogadore, OH 44260 (Relator-Appellant).

Victor V. Vigluicci, Portage County Prosecutor, and Christopher J. Meduri, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Respondent-
Appellee).


THOMAS R. WRIGHT, P.J.

        {¶1}     Relator, Brian M. Ames, appeals the entry granting summary judgment to

respondent, Portage County Board of Revision (“the board”). We affirm.

        {¶2}     In 2021, Ames filed a “verified complaint in mandamus, declaratory

judgment, and injunction for enforcement of R.C. 121.22” in the trial court.             In his

complaint, Ames alleged that the board held a meeting on January 11, 2021. Present at

the meeting was Sabrina Christian-Bennett, who Ames maintains was not yet a member

of the board. However, Bennett participated in the meeting by making motions, seconds,
and voting.   Based upon these allegations, Ames maintained that the meeting was

conducted in violation of R.C. 121.22 (“the Open Meetings Act”). The board answered

the complaint, denying that Bennett was not permitted to participate in the meeting and

that her participation violated the Open Meetings Act and maintaining that Ames failed to

state a claim upon which relief could be granted.

       {¶3}   Thereafter, the parties filed competing motions for summary judgment. The

trial court granted summary in favor of the board.

       {¶4}   Ames assigns three errors, the first two of which are consolidated for

discussion:

       {¶5}   “[1.] The trial court erred by denying summary judgment to Relator Mr. Ames

and granting summary judgment to Respondent Board of Revision.

       {¶6}   “[2.] The trial court erred by failing to rule on the actual controversy before

the court.”

       {¶7}   “We review decisions awarding summary judgment de novo, i.e.,

independently and without deference to the trial court’s decision.” Hedrick v. Szep, 11th

Dist. Geauga No. 2020-G-0272, 2021-Ohio-1851, ¶ 13, citing Grafton v. Ohio Edison Co.,

77 Ohio St.3d 102, 105, 671 N.E.2d 241 (1996).

              Civ.R. 56(C) specifically provides that before summary
              judgment may be granted, it must be determined that: (1) No
              genuine issue as to any material fact remains to be litigated;
              (2) the moving party is entitled to judgment as a matter of law;
              and (3) it appears from the evidence that reasonable minds
              can come to but one conclusion, and viewing such evidence
              most strongly in favor of the party against whom the motion
              for summary judgment is made, that conclusion is adverse to
              that party.



                                             2

Case No. 2022-P-0015
Temple v. Wean United, Inc., 50 Ohio St.2d 317, 327, 364 N.E.2d 267 (1977); Allen v.

5125 Peno, LLC, 2017-Ohio-8941, 101 N.E.3d 484, ¶ 6 (11th Dist.), citing Holliman v.

Allstate Ins. Co., 86 Ohio St.3d 414, 415, 715 N.E.2d 532 (1999). “The initial burden is

on the moving party to set forth specific facts demonstrating that no issue of material fact

exists, and the moving party is entitled to judgment as a matter of law.” Allen at ¶ 6, citing

Dresher v. Burt, 75 Ohio St.3d 280, 292-293, 662 N.E.2d 264 (1996). “If the movant

meets this burden, the burden shifts to the nonmoving party to establish that a genuine

issue of material fact exists for trial.” Allen at ¶ 6, citing Dresher at 293.

       {¶8}   Here, the trial court granted summary judgment in favor of the board, thus

effectively denying Ames’ motion for summary judgment. Ames’ claims turn on the

applicability of the Open Meetings Act.

       {¶9}   R.C. 121.22(C) provides:

              All meetings of any public body are declared to be public
              meetings open to the public at all times. A member of a public
              body shall be present in person at a meeting open to the
              public to be considered present or to vote at the meeting and
              for purposes of determining whether a quorum is present at
              the meeting.

              The minutes of a regular or special meeting of any public body
              shall be promptly prepared, filed, and maintained and shall be
              open to public inspection. The minutes need only reflect the
              general subject matter of discussions in executive sessions
              authorized under division (G) or (J) of this section.

       {¶10} There is no dispute that the board is a public body; a meeting was held on

January 11, 2021, which was open to the public; board members were present in person;

and minutes were prepared.        However, Ames maintains that Bennett had not been

selected by the commissioners to serve as a board member pursuant to R.C. 5715.02

prior to Bennett making and seconding motions and voting.
                                               3

Case No. 2022-P-0015
       {¶11} R.C. 5715.02 provides:

              The county treasurer, county auditor, and a member of the
              board of county commissioners selected by the board of
              county commissioners shall constitute the county board of
              revision, or they may provide for one or more hearing boards
              when they deem the creation of such to be necessary to the
              expeditious hearing of valuation complaints. Each such
              official may appoint one qualified employee from the official’s
              office to serve in the official’s place and stead on each such
              board for the purpose of hearing complaints as to the value of
              real property only, each such hearing board has the same
              authority to hear and decide complaints and sign the journal
              as the board of revision, and shall proceed in the manner
              provided for the board of revision by sections 5715.08 to
              5715.20 of the Revised Code. Any decision by a hearing
              board shall be the decision of the board of revision.

              A majority of a county board of revision or hearing board shall
              constitute a quorum to hear and determine any complaint, and
              any vacancy shall not impair the right of the remaining
              members of such board, whether elected officials or
              appointees, to exercise all the powers thereof so long as a
              majority remains.

              Each member of a county board of revision or hearing board
              may administer oaths.

       {¶12} We need not reach, nor was the trial court required to reach, whether

Bennett was selected by the commissioners as the board representative prior to the

meeting at issue, as we are aware of no authority supporting the proposition that a

violation of R.C. 5715.02 necessarily results in a violation of the Open Meetings Act. As

set forth above, there is no dispute that the board is a public body; a meeting was held

on January 11, 2021, which was open to the public; board members were present in

person; and minutes were prepared. Although Ames maintained that Bennett’s purported

non-member status “constructively” closed the meeting, we cannot discern the basis for

this conclusory allegation.

                                            4

Case No. 2022-P-0015
      {¶13} Accordingly, no material fact was in dispute, and the board was entitled to

judgment as a matter of law; conversely, Ames’ motion for summary judgment was

appropriately denied. Therefore, Ames’ first and second assigned errors lack merit.

      {¶14} In his third assigned error, Ames argues:

      {¶15} “[3.] The trial court committed reversible error by ruling in favor of the [board]

while it was represented by Mr. Meduri.”

      {¶16} Ames maintains that a visiting trial court judge, who sat on this case by

assignment of the Ohio Supreme Court and issued the appealed judgment, is represented

by the same attorney that represents the board. Ames argues that although the judge

voluntarily recused himself after issuing judgment, disqualification should have occurred

prior to judgment.

      {¶17} However,

             Authority to pass upon the disqualification of a judge of the
             Court of Common Pleas is vested in the Chief Justice under
             Section 5(C) of Article IV of the Ohio Constitution, which reads
             as follows:

             “The chief justice of the supreme court or any judge of that
             court designated by [her] shall pass upon the disqualification
             of any judge of the courts of appeals or courts of common
             pleas or division thereof. Rules may be adopted to provide
             for the hearing of disqualification matters involving judges of
             courts established by law.”

             Since only the Chief Justice or [her] designee may hear
             disqualification matters, the Court of Appeals [is] without
             authority to pass upon disqualification or to void the judgment
             of the trial court upon that basis. Although a judge would be
             without power to hear and determine a cause after
             disqualification, his judgment, however erroneous, before
             disqualification is not void.

(Footnotes omitted.) Beer v. Griffith, 54 Ohio St.2d 440, 441-442, 377 N.E.2d 775 (1978).

                                             5

Case No. 2022-P-0015
      {¶18} As the issue of disqualification is not properly before this court, we do not

reach the merits of Ames’ third assigned error.

      {¶19} Based on the foregoing, the judgment of the trial court is affirmed.




MARY JANE TRAPP, J.,

JOHN J. EKLUND, J.,

concur.




                                            6

Case No. 2022-P-0015